                       UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            ASHEVILLE DIVISION
                            Case No. 1:21-cv-00069

     HANNAH R. GREEN,                       )
                                            )
           Plaintiff                        )
                                            )
           v.                               )            AMENDED COMPLAINT
                                            )             (Jury Trial Demanded)
     MOOG MUSIC INC.,                       )                   (Verified)
     a North Carolina Corporation,          )
                                            )
           Defendant.                       )
                                            )


           The Plaintiff, Hannah R Green (“Ms. Green” or, “Plaintiff”), brings this

     action against the Defendant, Moog Music, Inc. (“Moog”, or “the Company”), and

     hereby alleges as follows:

                                  NATURE OF THE CASE

1.          This is an action by the plaintiff seeking statutory, compensatory and punitive

     damages, including emotional distress for the intentional discriminatory acts and

     practices of Defendant, Moog Music, Inc. (“Moog”). As described below, Moog, a local

     music manufacturer, treats women and men differently in the workplace with

     regards to hiring and job promotion, as well as in the assignment of duties, job

     functions and titles. The plaintiff, Hannah R. Green (“Green”), a female, began to be

     treated disparately and discriminated against after two new male managers were

     given control of the Sales Department at Moog in January of 2019.




                                       1
         Case 1:21-cv-00069-MOC-WCM Document 14 Filed 05/25/21 Page 1 of 38
2.         Ms. Green was hired by Moog in February of 2018. Although Ms. Green

     excelled at her job and had received no complaints or negative feedback from her

     employer other than constructive feedback and praise, Moog discriminated against

     her, including without limitation, by treating her disparately with respect to the

     terms and conditions of her employment and advancement, and by ultimately

     terminating her employment, because of her sex. Ms. Green brings claims for gender

     discrimination in violation of Title VII of the Civil Rights Act of 1964 (“Title VII”), as

     amended, 42 U.S.C. § 2000e, et seq.

3.         Beginning in January of 2019, Ms. Green complained about the disparate

     treatment in the all-male sales department through the proper channels and would

     (up until a week before she was fired) continue to bring instances of misogyny and

     unfair treatment to the attention of her superiors and the human resources

     department. Moog, a company of approximately 125 employees and less than 10%

     female workers at the time, allowed the discrimination to continue, subjecting the

     plaintiff to further harassment and physical intimidation in the workplace. When a

     male co-worker who had physically intimidated Ms. Green at a work function was

     being groomed as Ms. Green’s direct supervisor, Ms. Green complained again about

     this possible promotion, and was fired shortly thereafter.

4.         As described herein, Moog failed to train its employees in Human Resources,

     ignored Ms. Green’s complaints and allowed discriminatory and misogynistic acts and

     practices to continue, failed to take corrective measures to address the discrimination




                                       2
         Case 1:21-cv-00069-MOC-WCM Document 14 Filed 05/25/21 Page 2 of 38
     in the workplace, and ultimately fired her for a discriminatory purpose and/or in

     retaliation for bringing the discrimination to the Defendant’s attention.

5.         Ms. Green also brings a claim for breach of contract under North Carolina

     common law, because Moog materially breached the contract entered into on April

     23, 2020, wherein Moog agreed to pay the Plaintiff the equivalent of two-month’s

     salary if she would work at Moog from that day until August, 1st, 2020. Ms. Green

     upheld her end of the bargain, and the plaintiff did not.

6.         Ms. Green also seeks compensation for Negligent Infliction of Emotional

     Distress by the defendant’s failure to take reasonable precautions and remedial

     measures to protect her from the actions of a co-worker, a person known to have

     physically assaulted, demeaned and degraded the plaintiff previously, causing her

     severe emotional distress.

7.         Ms. Green also seeks compensation for Wrongful Discharge based on her

     termination from employment based on her gender, violations of North Carolina

     public policy, and unlawful retaliation.

8.         Ms.    Green   seeks    declaratory   and   injunctive   relief,   consequential,

     compensatory, and punitive damages, interest, reasonable attorneys’ fees and costs,

     and all other appropriate legal and equitable relief.

                               JURISDICTION AND VENUE

9.         Plaintiff, Hannah R. Green (“Ms. Green”, or “Plaintiff”), is a resident of the

     City of Asheville, Buncombe County, North Carolina.




                                       3
         Case 1:21-cv-00069-MOC-WCM Document 14 Filed 05/25/21 Page 3 of 38
10.         This Court has jurisdiction over the Plaintiff’s Title VII claims, pursuant to 28

      U.S.C. § 1331, because the Title VII claim arises out of a statute of the United States.

      Venue is proper in this judicial district under 42 U.S.C. § 2000e-(f)(3) and 28 U.S.C.

      § 1391(b)(1) and 1391(b)(2) because Defendant is located in Buncombe County and

      this District is where a substantial part of the events or omissions giving rise to the

      cause of action herein occurred.

11.         This Court has supplemental jurisdiction over Ms. Green’s claims under the

      North Carolina common law, and pursuant to 28 U.S.C. § 1367(a), because these

      claims are so closely related to her Title VII claim that they form part of the same

      case or controversy under Article III of the United States Constitution.

12.         Defendant Moog Music Inc. (“Moog”, or “Defendant”) is a North Carolina

      corporation, with its principal place of business located at 160 Broadway Street,

      Asheville, NC 28801, engaging in the manufacture and sale of musical instruments.

13.         Moog is a "person" within the meaning of 42 U.S.C. § 2000e(a) and an

      "employer" within the meaning of 42 U.S.C. § 2000e(b).

14.         On or about April 29th, 2020, the plaintiff, Hannah R. Green, filed a timely

      charge (EEOC Charge No. 430-2020-01831) with The Equal Employment

      Opportunity Commission ("EEOC"). In her charge, Green alleged, inter alia, that she

      had been discriminated against and harassed based on her gender (female) by her

      supervisors and coworkers, and that she was retaliated against because she engaged

      in activity protected under Title VII. Plaintiff received a Notice of Rights letter from

      the EEOC dated December, 17, 2020, in which the EEOC made no determinations.




                                        4
          Case 1:21-cv-00069-MOC-WCM Document 14 Filed 05/25/21 Page 4 of 38
15.         All conditions precedent to the filing of suit have been performed or have

      occurred.

                                  FACTUAL ALLEGATIONS

16.         All of the above allegations are incorporated herein as if fully re-alleged. Ms.

      Green was hired by Moog on or around February 5th 2018. Initially, she was hired as

      a “Sales Assistant” with a 90-day “Introductory Period”. During that initial 90 days,

      Ms. Green’s jobs included those of an assistant in the Sales Department, but also

      included a growing number of tasks, including assisting other departments at Moog.

      Throughout her time at Moog, Green’s job description and duties would evolve and

      change as she proved to be an integral part of Moog’s success.

17.         From the period of February 5th, 2018 through February of 2019, Plaintiff’s

      direct supervisor was Linda Lafferty (“Lafferty”), who was the Sales Director who ran

      the Sales Department in that time period. At all times relevant herein, Lafferty was

      acting within the scope of her employment at Moog. The “Sales Team” throughout

      that time period was comprised of five males. Other than Lafferty, Green was the

      only other woman in the department.

18.         Working under Lafferty, Ms. Green’s job title never changed from “Sales

      Assistant”, but in that time period Ms. Green’s duties and roles included, but were

      not limited to the following:

      a. Personal assistant to Lafferty.

      b. Serving as the de facto Customer Service Manager and Customer Service

         department, as Green performed all of the tasks in the area of Customer Service




                                        5
          Case 1:21-cv-00069-MOC-WCM Document 14 Filed 05/25/21 Page 5 of 38
   for Moog, including but not limited to: answering customers’ calls and emails

   regarding customer service issues, as well as fixing delays in shipments.

   Eventually, in or around the fall of 2019, these duties were assigned to other

   individuals.

c. Managing the de facto “Order Entry” department, as Green entered all Sales

   Orders at Moog. As the business expanded in or around January 2019, Green

   procured, interviewed and trained another individual to assume this role and

   duties in the creation of an “Order Entry” position.

d. Responsibility for tracking and managing all Sales Orders from the time of entry

   to the time the product leaves the warehouse in coordination with the Shipping

   and Operations Departments to ensure Sales Orders are filled and shipped, and

   to create efficiency in the operations of Moog. In or around November of 2018,

   another individual was moved into a newly created position of “planner/scheduler”

   and was trained by Green to perform these duties. After this individual assumed

   this role, Green continued to act as a liaison between the Sales Department, the

   Shipping Department, and the Operations Department, as well as with the Senior

   Planner/Scheduler to ensure that all Sales Orders were entered, processed, and

   shipped.

e. Ms. Green created and continually developed several “Standard Operating

   Procedures” (hereinafter, “SOPs”) at Moog to encourage predictability,

   accountability and accuracy in the key operations and processes of the business.

   These SOPs were intended by Green to create streamlined systems for the




                                  6
    Case 1:21-cv-00069-MOC-WCM Document 14 Filed 05/25/21 Page 6 of 38
   implementation of the Sales Department’s process and how it interacted with the

   other departments and their processes. Many of these SOPs were originated by

   Green out of necessity in an effort to standardize the processes and operations

   between the Sales Department, the Operations Department, and the Shipping

   Department, and to make these connections more efficient. Green also conducted

   regular internal audits of Sales Orders and data to ensure that the SOPs were

   being followed and to ensure that the data in the system was accurate.

f. Tracking inventory of Moog instruments within the Sales Department.

g. Managing inventory of Moog merchandise on a company-wide level, including

   ordering and management of merchandise inventory. In this role, Green worked

   in tandem with the Purchasing, Finance, and Shipping Departments at Moog on

   behalf of the Sales and Marketing Departments.

h. Ms. Green was the point of contact at Moog for “special orders”, such as those to

   musical artists or the local elementary school. Ms. Green also was the individual

   who entered these orders and followed them through until shipment.

i. Event Planner for the Sales Department in charge of planning internal Sales

   Department events as well as official Moog events for Moog dealers and

   distributors.

j. Managing twenty-four (24) Sales accounts.

k. Green created, analyzed, and presented weekly sales analytics and sales reports

   weekly for the Sales Department, including: Sales Reports and potential sales

   (called, “bookings”) reports, numbers for shipments for the week, Month-to-Date




                                  7
    Case 1:21-cv-00069-MOC-WCM Document 14 Filed 05/25/21 Page 7 of 38
         and Year-To-Date numbers for bookings and completed sales, to be used for sales

         forecasting and the commercial planning process.

      l. Assisting the other Sales Team members, which included handling matter such

         as: answering all phone calls to the Sales Department daily including through

         lunch hour, sending emails, tracking employee’s “day’s off”, scheduling of flights,

         hotel stays and dinner reservations, and keeping minutes for the Sales Team

         Manager’s meetings.

19.         Beginning in or around May of 2018, Lafferty began to groom Green for an

      “Account Manager” position through training and mentoring. On or about July 25,

      2018, Lafferty gave twenty-four (24) sales accounts to Green to manage, while Green

      continued to perform her prior duties as described in the previous paragraph. Green

      was the account manager for those 24 clients up until February of 2019.

20.         On January 7th 2019, Mike Adams, the President and majority owner of Moog

      (hereinafter, “Adams”), announced the creation of the “Workplace Experience

      Department”, which is commonly known as a Human Resources Department, of

      which Lafferty would be the Director and sole member. Upon information and belief,

      Moog failed to properly train Lafferty for this position.

21.         In that Jan 7th meeting, Lafferty announced that Andrew Stryffeler

      (hereinafter, “Stryffeler”) and Nick Valente (hereinafter, “Valente”) would be named

      as the new Sales Directors for the newly-created Domestic Sales and International

      Sales Departments, respectively. Stryffeler and Valente had previously held positions

      of Sales Account Manager in the Sales Department. At all relevant times herein,




                                        8
          Case 1:21-cv-00069-MOC-WCM Document 14 Filed 05/25/21 Page 8 of 38
      Stryffeler and Valente were acting within the scope of their employment. Upon

      information and belief, neither Stryffeler nor Valente received adequate training

      from Moog in the area of Human Resources and handling of employee complaints.

                        Discrimination and Disparate Treatment Begins
                             When Stryffeler and Valente Takeover

22.          After Mr. Stryffeler and Mr. Valente takeover as managers of the Sales

      Department in January of 2019, Ms. Green, the only female in the department, was

      treated differently than co-workers who were male, by her superiors and by others

      within the Moog Sales Department. For example, in their very first Sales Department

      meeting in which they held the reigns, Stryffeler announced that Green would not be

      attending the North American Modular Music festival (NAMM1) in Los Angeles.

      Rather, it was announced, that this assignment was being given to Scott Brandon

      (hereinafter, “Brandon”) a male co-worker who had been hired on or around

      November 4th 2018, as a Sales Assistant. This change occurred within one week of

      the start of the NAMM event at which Green was scheduled to meet with several of

      her twenty-four Sales Accounts that she managed. Stryffeler announced that Green

      would be staying behind as all of the other members of the Sales team attended,

      including the new male Sales Assistant, Brandon, who had not handled any Sales

      accounts at that time and had no reason to attend NAMM other than for

      entertainment. Plaintiff thereafter discussed this disparate treatment with her




      1NAMM is the largest event of its kind in the electronic music industry, which Moog utilizes to
      network and “put a face on the name” for the Sales Account Managers and their accounts.


                                         9
           Case 1:21-cv-00069-MOC-WCM Document 14 Filed 05/25/21 Page 9 of 38
      supervisor, and upon information and belief, no disciplinary action(s) were taken

      against Stryffeler.

23.         Further acts of discrimination continued in a Sales Department meeting in

      February of 2019, wherein Stryffeler abruptly informed the plaintiff that all twenty-

      four (24) of her Sales Accounts were being taken away and assigned to other male

      Account Managers. No accounts were taken away from the male members. This

      occurred despite Green being qualified to continue in that role and handling those

      accounts proficiently for the previous ten (10) months. Ms. Green was never given a

      title of “Account Manager” even though she managed twenty-four (24) Sales

      Accounts. All of the other males who managed Sales Accounts held the title of

      “Account Manager”.

24.         As a result of the meeting and these sudden announcements, the plaintiff

      experienced emotional distress, in the form of a panic attack. Stryffeler noticed the

      plaintiff’s distress in the hallway after the meeting. The plaintiff indicated that she

      was upset by the changes, she didn’t think it was fair as she had been managing

      several accounts for the previous ten months, and was effectively demoted in front of

      the group without warning or explanation. Stryffeler justified Moog’s decision by

      stating, “We thought you’d like to be the “Mom” of the Sales Department.”

25.         Shortly after that February of 2019 meeting, the Plaintiff spoke to Lafferty in

      person (and later confirmed the conversation by email) wherein Green informed Moog

      of the “Mom” comment, to which Lafferty replied, “Wow, that’s sexist!” In addition to

      reporting the misogynistic statement made by the newly-appointed Domestic Sales




                                       10
         Case 1:21-cv-00069-MOC-WCM Document 14 Filed 05/25/21 Page 10 of 38
      Manager, Green also discussed her unfair and disparate treatment in the all-male

      Sales Department in person and in written communication with Lafferty. Specifically

      stating that she was being treated unfairly by the managers, and that her duties that

      she had performed well were stripped away and given to the other members of the

      sales department while telling her they “wanted her to be the mom of the

      department”. The plaintiff received no information from Moog in response to her

      complaints. Upon information and belief, Moog failed to take any remedial action

      based on Ms. Green’s report.

26.          The very next month, in March of 2019, another incident occurred that

      revealed Moog’s practice of treating men and women differently. The Sales

      Department Managers called Ms. Green into a meeting, where they informed her that

      Brandon, a male, was being promoted to an International Account Manager position.

      This promotion was given to Brandon without posting the open position and without

      an application process, in contravention of written company policy2. Brandon, upon

      information and belief, had no experience in management or managing direct sales

      accounts prior to joining Moog. This promotion occurred despite Moog knowing that

      Ms. Green was more qualified for the position, had been with the company longer,

      had direct account management experience in prior employment positions, and had

      a stellar record while working at Moog for over a year at that time while managing

      twenty-four (24) Sales Accounts for Moog. Yet, Ms. Green was denied the position and



      2
        Moog’s Employee-Owner Handbook states that “open positions [within Moog] will be posted
      internally on the jobs board and announced via email.” (See Moog Music, Inc. Employee-Owner
      Handbook, p. 7).


                                        11
          Case 1:21-cv-00069-MOC-WCM Document 14 Filed 05/25/21 Page 11 of 38
      the opportunity to apply for it. Valente stated that Green’s job title and some duties

      would be changing without a change in salary. Stryffeler added that, for Ms. Green

      “This would be a faster route to the Account Manager position.”

27.         Then, in or around April of 2019, Stryffeler hired another male individual as a

      Domestic Account Manager, and this individual was also given the position without

      going through the normal hiring process in violation of Moog’s written Company

      policy. (See Footnote 2) Moog did not post this job opening in public or company

      listings, denying the plaintiff the opportunity to apply.

28.         Several other incidents of misogyny and discriminatory acts within the Sales

      Department occurred and were reported to Moog in the relevant time period. For

      example: In the period from April 2019 through August 2019, Brandon became more

      and more involved with Green’s work, often asserting a managerial role and positions

      of power over Ms. Green. At times Brandon (who is very tall) would stand behind Ms.

      Green, looking over her shoulder while she was seated and working, and would

      comment on how she conducted her duties and tasks, despite having no managerial

      role over Green. Green reported this conduct to the defendant on more than one

      occasion in person to her direct supervisor, Valente, reporting that Brandon was

      trying to be Green’s “boss”, by, among other things, reviewing her completed work on

      projects that did not involve Brandon, standing over her while she worked micro-

      managing her, and commenting on her work in a demeaning manner. Green also

      reported to Valente that she felt intimidated when Brandon would stand over her and

      manage her work, and that Brandon was out of line. Upon information and belief, no




                                       12
         Case 1:21-cv-00069-MOC-WCM Document 14 Filed 05/25/21 Page 12 of 38
      disciplinary action was taken against Brandon or Stryffeller in response to these

      reports.

29.         Throughout the relevant time period, there were also several incidents where

      Stryffeler, always unannounced, would publicly strip the Plaintiff of assigned duties

      and tasks at which Green had been excelling and give them to other male members

      of the Sales Team who were less qualified. These projects include but are not limited

      to: the “Event Planner role”, the Director of the Merchandise Committee, and The

      Moog Pro Planning Committee.

30.         Additionally, Brandon and Stryffeller would often take projects and ideas from

      Ms. Green and present them to the upper management as their own projects and

      ideas, as if they created them, and would take the credit for them. On more than one

      occasion when this occurred, those individuals would get public thank-you and praise

      from Moog in company-wide emails and company-wide “plant meetings”, while Green

      would not. Green reported these incidents to Supervisors and Lafferty, and Moog did

      nothing.

31.         Instead, Moog allowed Stryffeller and Brandon’s actions to continue. In or

      around August 2019, the plaintiff’s work schedule was changed to 8AM-4PM instead

      of the normal 9AM-5PM. Shortly after this change, Brandon, upon information and

      belief, began to look over Green’s time coming in and out of work and started

      questioning management as to why Green was leaving at 4PM. This change in

      working hours was decided on by Valente and Green in order to accommodate mental

      health counseling that Green undertook to deal with the anxiety and stress caused




                                       13
         Case 1:21-cv-00069-MOC-WCM Document 14 Filed 05/25/21 Page 13 of 38
      by her unfair treatment at Moog. Green, who was almost always early for work, was

      late one day, arriving at 8:05AM. Valente relayed to Green in a one-on-one meeting

      that “certain people in the department” were concerned about Green’s hours and it

      was “creating an upset”, and so they were changing Green’s hours back to 9AM-5PM.

      Upon information and belief, Brandon’s complaints were more important that Ms.

      Green’s mental health.

32.         On August 13th, 2019, Valente and Brandon returned from a work trip to

      Japan. Ms. Green and Brandon had a conversation that day wherein the following

      misogynistic, offensive and discriminatory statements were made as Brandon

      described his discussions with Valente about Green: Brandon stated, that he and

      Valente discussed Green’s “future at Moog” while they were in Japan. Brandon stated

      to Green (purporting to speak for the Sales Department) that “they weren’t sure that

      you can be on a plane for 5 hours, find your way around a new city, and get to your

      hotel,” “And if you have a nightmare or something, you can’t just not show up for your

      meeting that day or call and put it off.” He also stated, “What happens if one of these

      guys (the distributors) is an asshole to you and you have a panic attack? You can’t

      just freak out!” “Can you even travel? I mean you have kids and a family. Did you

      ever think about that?” These statements and the interaction were reported to the

      defendant in writing and in person (Lafferty) specifically discussing how misogynist

      and sexist this was and her concern about the Management. The Plaintiff received no

      response from Moog, and upon information and belief, no remedial action was taken

      in response to these complaints.




                                       14
         Case 1:21-cv-00069-MOC-WCM Document 14 Filed 05/25/21 Page 14 of 38
                      Brandon Verbally and Physically Intimidates Green
                                     at a Work Function

33.           On September 17th, 2019, Brandon verbally berated and physically intimidated

      Ms. Green at a work event called “Moog Pro3”. The interaction included Brandon

      physically putting his hand on Ms. Green in an aggressive manner while sitting

      across a small table screaming at her. This aggressive and unwanted physical

      touching occurred during a confrontation that lasted approximately one hour, in

      which Brandon was loudly berating Ms. Green about what time she clocked-in and

      out of work. Brandon’s aggressive rant included statements that Green was a

      “fucking liar” (regarding Green coming to work on time even though Brandon

      reported to work an hour after Green daily and was not in a position to observe when

      Green came to work) and that she would “never move up in the Sales Department”.

      Sometimes standing over Green and screaming, Brandon continued to berate Ms.

      Green for approximately thirty (30) minutes despite Green repeatedly asking him to

      stop. In this conversation, Brandon also told her that (according to information

      Brandon received from Valente) one of the reasons Green would never get an

      International Sales Manager position because she “isn’t bilingual”. Brandon, who was

      then an International Sales Manager, is not bilingual. After Green had broken into

      tears, she asked Brandon “Why are you doing this?” To which, he replied, “Oh, so I




      3 Moog Pro 2109 was a product-training event that was planned and organized by the plaintiff for
      Moog’s clients, in which Green led two of the live trainings for the attendees. The incident recited in
      this paragraph occurred during one of the planned social events for Moog Pro in which most of the
      clients who were present were clients with whom the plaintiff had contact on almost a daily basis.
      This event was another chance for clients to put a face-to-a-face with their Moog representatives.



                                        15
          Case 1:21-cv-00069-MOC-WCM Document 14 Filed 05/25/21 Page 15 of 38
      guess it’s my fault because I’m a man!” This entire confrontation went on for about

      approximately one hour until Green stated again that she was at work on time on a

      day Brandon said she wasn’t, and Brandon violently slammed his hands on the small

      table in between them and screamed, “No! You were not! You’re a fucking liar!” Ms.

      Green left feeling bullied, harassed, and belittled, and suffering emotional distress.

34.          The next morning, in accordance with company policy, the plaintiff notified

      Valente of Brandon’s hostile and aggressive behavior in detail in an email and

      requested to speak with Valente. Later that day, all of the other members of the Sales

      Department, including Brandon, attended a social event that Green coordinated for

      the Moog Pro event, while Green was directed to stay behind in the office. This

      decision was made despite none of Brandon’s clients attending MoogPro that year,

      while over half of the attendees were from the accounts with which Green worked.

      That afternoon, Green relayed the entire incident to Lafferty. At that meeting,

      Lafferty made the comment that if they “hear that one of those clients saw [Brandon]

      yelling at me” then “he would be fired immediately.” Lafferty stated that she would

      look into it.

35.          A meeting was held on September 24th, 2019, wherein Ms. Green, Lafferty,

      Valente, and Brandon all meet in the conference room. The misogynistic comments,

      the intimidation and the violent incident was discussed. As Green described the

      incident, and how she was afraid of Brandon, and relaying how Brandon was

      slamming his hands on the table, standing over her and screaming while she cried,

      Green was immediately cut off by Valente, who stated, “Hannah, if you think this is




                                        16
          Case 1:21-cv-00069-MOC-WCM Document 14 Filed 05/25/21 Page 16 of 38
      some sort of court of law, you are sadly mistaken.” Brandon was then given an

      agreement, which Green understood to be a “Counseling and Performance

      Improvement Plan”, (as mentioned on page 29 of Moog’s Employee Handbook).

      Brandon and Green signed a document and Brandon was directed to agree to:

                      a. work from home for the rest of the week,

                      b. move his desk away from Green’s when he returned,

                      c. not exhibit violent, harassing, or controlling behavior towards

                         Green,

                      d. not exhibit controlling behavior over Green’s projects that did not

                         involve him, and

                      e. not to act as Green’s “manager” or assert any authority over

                         Green in the workplace.

36.         Immediately following this meeting, Brandon went back to his desk that was

      directly next to Green’s where Ms. Green was sitting. As he aggressively packed his

      things to leave, he made loud noises and was throwing pens, and other desk items,

      as well as his aluminum water bottle, in frustration. The plaintiff again suffered

      emotional distress and experienced a panic attack as a result of Brandon’s aggressive

      and intimidating actions in such close physical proximity to her.

37.         The tantrum described in the preceding paragraph was reported in person to

      Lafferty in October, 2019, when Lafferty, checked back in with Green and her

      interactions with Brandon following the incident. In that conversation, the plaintiff

      reported that Brandon did not move his desk away from Green, but rather only moved




                                       17
         Case 1:21-cv-00069-MOC-WCM Document 14 Filed 05/25/21 Page 17 of 38
      his desk from six feet to her side to a spot six feet behind her. Green stated to Lafferty

      that this made her feel uncomfortable and caused her distress, despite no other

      incidents with Brandon at that time. Upon information and belief, nothing was done

      as a result of this report, despite being a violation of the agreement signed in

      September. No other “status discussions” were had with Lafferty nor Valente, in

      violation of Moog’s company policy (page 29), and, upon information and belief,

      Brandon received no discipline and nothing else was done by Moog in response to this

      report to change its policies and practices.

            Restructuring at Moog and the Creation of the Sales Operations
                                    Department

38.         In or around October, 2019, Joe Richardson (hereinafter, “Richardson) was

      hired by Moog as the new Chief Marketing Officer (CMO) of Moog Music. The Sales

      Department at Moog reports to Richardson. Shortly thereafter, Valente was promoted

      to Vice President of Moog Music. This change would necessitate a restructuring of

      the Sales Department. At all relevant times herein, Richardson was acting within the

      scope of his employment.

39.         On several occasions, in the period from October of 2019 and continuing into

      March of 2020, Valente and Green met and discussed Green’s job and Green’s future

      role at Moog, among other things. During these conversations, Valente revealed

      “upper management’s” decision to create a new department at Moog to accommodate

      the recent expansion. Valente stated that this department was aimed at increasing

      communication and efficiency between Sales and Marketing, between Sales and

      Finance, between Sales and Production, between Sales and Shipping, and between



                                        18
          Case 1:21-cv-00069-MOC-WCM Document 14 Filed 05/25/21 Page 18 of 38
      Sales and the Executive team, in an effort to standardize and streamline those

      departments’ interactions with each other. Valente informed Green that the new

      “Sales Operations Department” needed a manager, and that person would be working

      “on the same level with Stryffeler”. This individual would have authority to act for

      the Sales Department in each of the interactions between departments mentioned

      above. Valente explained to Green that the duties of the new position consisted of,

      among other things, all of those duties that Green already did and would also include

      a few of the tasks and duties for which Stryffeler was responsible at that time. The

      role, as Valente explained, would include being the point person between the

      Domestic Sales Team and the International Sales Team. Valente informed Green that

      this position would be a “step-up” from where Green was at the time, and a “Natural

      progression for [Green]” Valente asked if Green would be interested in that position

      and Green responded that “of course she was interested” as the duties of the new

      position included all of her present duties but included more authority to get things

      done. Valente informed Green to inform Stryffeler and Richardson of her intent,

      which Green did.

40.         No individual in the Sales Department was more qualified to fill the position

      referenced in the preceding paragraph than the plaintiff, nor did any of those

      individuals have as much direct experience with the specific tasks and duties that

      the position would entail.

41.         In or around December of 2019, Moog again displayed disparate treatment in

      its hiring practices and discrimination based on gender when it hired a male




                                       19
         Case 1:21-cv-00069-MOC-WCM Document 14 Filed 05/25/21 Page 19 of 38
      Assistant to the Artist Relations Department Head without posting this position or

      notifying the employees, in violation of written Company Policy (See Footnote 2). This

      exact position was first proposed by Green in conjunction with the Artist Relations

      person, in Green’s attempt to get out of the Sales Department at Moog, and the

      request was denied. Green discussed this possibility with Lafferty as a way to “get

      out of the Sales Department”, and was told that if that position became available, “it

      will be posted and you could apply”, which never happened.

42.         In the end of January of 2020, Green and Valente met to discuss Ms. Green’s

      position at Moog in light of Valente’s recent promotion and the announced

      restructuring of the Company. Valente and Green discussed that Ms. Green was to

      train a new employee, Doom Christ (Christ), and hand off some of her accounts and

      duties to him in his new position of “Sales Operations Europe”. Valente informed

      Green that the new Sales Operations Department would be made up of two or three

      individuals, and would be assuming all of the logistical, analytic and administrative

      duties from the Sales department, “to allow them to focus on sales”. Valente stated

      that this new department would need a Manager. Since the date she was hired and

      up until this point, Ms. Green handled nearly all of the logistical, analytic and

      administrative duties in the Sales Department. Green stated that she was interested

      in the Sales Operations Manager position, in response, Valente asked if Green “was

      willing to meet with Joe (Richardson, Chief Marketing Officer at Moog)”, to “talk

      about what she did in Sales Operations”.




                                       20
         Case 1:21-cv-00069-MOC-WCM Document 14 Filed 05/25/21 Page 20 of 38
43.         At Valente’s request, Green met with Richardson in January of 2020, and then

      again two more times in the period from January to March of 2020.

              The Creation of the so-called “Sales Operations Department”

44.         In her first meeting with Richardson in January of 2020, Richardson informed

      Green of the creation of the new Sales Operations department. He explained that and

      Moog was developing this department with plans to have two or three individuals in

      that department, including a “Sales Operations Manager, to oversee the department”.

      Green informed Richardson that she certainly was interested in the position, as the

      position they discussed mainly consisted of tasks and duties that solely Green

      performed for Moog. In that meeting, Richardson asked Green for a “run-down of

      everything that Green did from the time a purchase order is received to the time the

      instrument leaves the building.” After Green downloaded all of her duties in that

      regard to Richardson while he took notes, he said “WOW! So, we need to get all these

      little things off your plate so that you can focus on your “new role.” And, they

      scheduled another meeting to discuss “what that new department would look like.”

45.         Before their second meeting, another incident occurred with Brandon in

      January of 2020. While Brandon was present, Adams came into the bullpen and

      directly asked Green to handle a specific project in the area of Sales Operations. After

      Green completed the project, Brandon took Green’s work and presented it to Adams

      as his own, outside of the plaintiff’s presence.




                                        21
          Case 1:21-cv-00069-MOC-WCM Document 14 Filed 05/25/21 Page 21 of 38
46.          Upon information and belief, some remedial action was taken against Brandon

      for one of the incidents described in paragraph 45, as Green was retaliated against

      by Brandon for reporting these actions.

47.          Brandon, upon information and belief, was called to a meeting with Valente to

      discuss his actions towards Ms. Green, wherein he was told to “stay in [his] lane”.

      Immediately after this meeting, Brandon returned to the “bullpen4” and loudly and

      aggressively stated, “I guess I’m just gonna stay in my lane!” slamming his body down

      into his chair where he sat less than six feet away from Ms. Green. Throughout that

      day, verbal and physical acts of intimidation continued. Whenever anyone would ask

      Brandon to do anything, he would loudly exclaim, “No! I can’t do that! I’m stayin’ in

      my lane!” waving his arms sometimes within a few feet of Ms. Green’s head. Later,

      Brandon exclaimed that he “always had a knife on [him]”. The intimidation of Ms.

      Green continued throughout the day and caused the plaintiff severe emotional

      distress, and made the plaintiff feel less inclined to report incidents of this type in

      the future.

48.          Plaintiff reported the actions described in the preceding paragraph to Valente

      in person at their next regular “one-on-one” meeting in January. Upon information

      and belief, no remedial action was taken against Brandon for those acts.

49.          Ms. Green and Richardson met a second time in January of 2020. In that

      meeting, Richardson and Green continued to discuss her daily duties and tasks in

      sales operations, as well as the systems and procedures that Ms. Green had been


      4The “bullpen at Moog is a singular area where all of the Sales team sits within close proximity of
      each other. It has a hard plywood floor, chairs with wheels, and no “cubicle dividers”.


                                        22
          Case 1:21-cv-00069-MOC-WCM Document 14 Filed 05/25/21 Page 22 of 38
      created, developed and implemented over the previous year to automate her

      processes. Green raised an idea of a creating an online customer “portal” to automate

      customer’s interaction with Moog, and Richardson indicated that he “had been

      thinking the same thing”. The remainder of the meeting was dedicated to Green

      communicating the internal and external Standard Operating Procedures (“SOP’s”)

      that Green created and implemented and how that would relate to the customer

      portal that they discussed. Later, Richardson asked Ms. Green to “be available” for a

      phone call with a company that Richardson was to speak with about this “portal”

      solution, stating that “[Green] would be the best person to explain our process to

      them”. A third meeting was scheduled for on or around February 17th, of 2020 to

      continue the development of these systems and processes for the new department.

50.         Simultaneously as these discussions occurred, one other position became

      available at Moog in another department for which Green was qualified. Although

      the position would not have been a promotion, it would have taken Ms. Green out of

      the Sales Department. Green was persuaded not to apply based on statements made

      by Richardson and Valente regarding the Sales Operations position and Green’s

      ongoing meetings with Richardson.

51.         Towards the end of February, prior to the third scheduled meeting with

      Richardson, a deadline to apply for the position referenced in the preceding

      paragraph was approaching and would expire prior to Green’s next meeting with

      Richardson. Green went to Lafferty’s office and requested to meet with Richardson

      before he left for a business trip because she “wanted clarity”.




                                       23
         Case 1:21-cv-00069-MOC-WCM Document 14 Filed 05/25/21 Page 23 of 38
52.         Immediately thereafter, Green, Lafferty and Richardson met in the office of

      Adams, the President of Moog, who was not present. Green began the conversation

      by stating that she wanted clarity on some “gossip”, she had heard among the Order

      Entry person and the Domestic Sales Assistant, as those two had discussed what the

      new Sales Operations Department would look like and who was going to be in it,

      which was based on those two individuals’ discussions with management. Ms. Green

      relayed that the Order Entry person, whom Green trained, had stated that Stryffeler

      would not answer the question when asked whether Green would be the new Sales

      Operations Manager. Ms. Green said it was her understanding that there would be a

      new department in the area of Sales Operations with a few positions including a

      manager, which Richardson confirmed. Green again stated she was seeking clarity

      on her role, based on this information and the ongoing meetings she had with

      Richardson and Valente. Richardson confirmed the plans for the upcoming “Sales

      Operations Department”, and stated that “no company of this size is successful

      without one”.

53.         In that meeting, when Green asked Richardson directly about the Sales

      Operations Manager position, Richardson responded to Green by saying, “I want you

      to know that I know that you are the Sales Ops person” at Moog, and that “anytime

      I have a question about Sales Ops, you always have the answer.” He further stated

      that “since I’ve been here, I have noticed that any time I ask you to perform a Sales

      Ops-related task, that you knew what you were doing, and you got it done quickly

      and efficiently”. Richardson stated they were going to “finalize that position and post




                                       24
         Case 1:21-cv-00069-MOC-WCM Document 14 Filed 05/25/21 Page 24 of 38
      it in the next two weeks”, to which Lafferty added, that they “would let her know

      when they posted that position”. That position was never posted during the plaintiff’s

      period of employment.

54.         In early March during a Sales Team meeting, Stryffeler presented a new SOP

      for international accounts to be implemented by Ms. Green, which would ultimately

      be ineffective and unusable. After three weeks of being unable to translate Stryffeler’s

      suggested process to Moog’s international partners successfully, Ms. Green

      repeatedly spoke up in meetings and directly to Valente about how Stryffeler’s SOP

      needed to be rewritten in order for it to work. Ms. Green referred the management

      team to the SOP that Green had previously written, developed and utilized

      successfully for this exact process. Valente then asked Ms. Green to tweak the SOP

      to accommodate the issues they were facing, which Green did and turned it in to

      Valente for approval. During the next Sales Team meeting in March, Green

      submitted the corrected SOP to the team, at which time Stryffeler announced that he

      and Brandon (who now held the role of Domestic Account Manager) would “review it

      and make any changes”, which they did in a private meeting without input from

      Green.

55.         The Plaintiff spoke with Lafferty in a phone meeting on or around April 16th,

      2020, wherein Ms. Green reported the occurrence in the previous paragraph and the

      ongoing problem with Stryffeller taking away her tasks, duties and responsibilities

      without explanation, and giving them to Brandon, among other things. Ms. Green,

      relayed that this time Stryffeler was specifically re-assigning her duties, tasks and




                                       25
         Case 1:21-cv-00069-MOC-WCM Document 14 Filed 05/25/21 Page 25 of 38
      responsibilities relating to Sales operations and analysis to Brandon, even though

      Brandon still held the role of Domestic Account Manager – a role that would not

      include creating or reviewing Ms. Green’s SOPs. Green reminded Lafferty of the

      numerous times Green had complained about Brandon taking over Green’s duties.

      This time it appeared that Stryffeler was giving Green’s operations and analysis

      duties to Brandon. Green informed Lafferty that she was concerned about this

      because it appeared that Stryffeler was planning to give the Sales Operations

      Manager position to Brandon without an interview as they had done before, and that

      not only would that violate the Performance Improvement Plan that Brandon signed

      and Moog’s Company policy, but Ms. Green would not work under Brandon and would

      “have to quit”. Green told Lafferty once again that she was afraid of Brandon and she

      would be forced to quit her job if that happened. Green also relayed to Lafferty that

      she had not spoken to anyone else about these concerns and that she was afraid to do

      so because of the culture in the Sales Department. When discussing the Sales

      Operations position, Lafferty agreed with Green that “they should have heard

      something by now,” and stated that she “would do some investigating and call [Green]

      back”.

56.            The next communication from Lafferty was an invitation for a phone meeting

      that occurred on Tuesday, April 21, 2020. In that meeting, Lafferty informed Ms.

      Green that she had spoken to Valente and Richardson and that they would “all sit

      down on Thursday and talk if [Green] would come into the office” (at this time, most




                                       26
         Case 1:21-cv-00069-MOC-WCM Document 14 Filed 05/25/21 Page 26 of 38
      of the employees in the Sales Department, including Green, were working from

      home). Ms. Green agreed and told her “thank you.”

57.         On Thursday, April 23, 2020, Ms. Green went into the office and sat down in

      the conference room with Lafferty. Valente entered and quickly sat down and

      informed the plaintiff that she was terminated from employment at Moog. Valente

      stated that Moog was “dissolving her position”. Green began to ask “what about the

      Sales Operations department,” when Valente interrupted Green stating, “That’s not

      happening.” Upon information and belief, this statement was false. Green was then

      asked to stay until August 1st, 2020, in order to train others on her duties. Valente

      stated that, “if you stay until August 1st, I will hand you a check on that day for two-

      months’ severance pay” - an amount that would equal $6,538.48. The plaintiff agreed,

      as she expected to work from home for the rest of that time and would not be around

      Brandon. Lafferty stated that, “if any new positions become available, she would let

      [Green] know.” And Valente added that “if they decided to move forward with the

      Sales Ops thing, they would let [her] know as well.”

58.         The plaintiff accepted the offer and performed under the contract recited in the

      preceding paragraph by successfully completing the employment period at Moog up

      to August 1st, 2020. Thereafter, Moog breached the employment contract discussed

      in paragraph 57 by refusing to pay the plaintiff the promised two-month’s salary.

59.         In the period between April 23rd, 2020 and August 1st, 2020, the plaintiff

      continued her duties in fulfillment of the agreement of April 23rd. During that time,




                                       27
         Case 1:21-cv-00069-MOC-WCM Document 14 Filed 05/25/21 Page 27 of 38
      Green, among other duties and tasks, trained the Berlin Sales Operations person and

      others for their new duties as she continued to function in her roles.

60.         On April 28th, 2020, the plaintiff emailed Adams, the President of Moog

      directly. In her email, Ms. Green, inter alia, informed Adams directly and specifically

      of some of the misogyny, discrimination and unfair treatment that she had endured

      and continued to endure, thinking that perhaps he hadn’t been informed and

      requesting that Moog take remedial action. Ms. Green also informed Adams in that

      email that she would be filing a complaint/charge with the EEOC if he didn’t make

      changes and address Ms. Green’s continued complaints. The Plaintiff received no

      response from Adams, other than him stating that he was sending it on to Lafferty.

61.         After, and in response to this written letter to Mike Adams, Lafferty attempted

      to create the appearance of some kind of investigation. Lafferty asked the plaintiff for

      a face-to-face meeting on ZOOM (an online video conferencing program). At the time

      Lafferty asked, Green was traveling to and attending her partner’s mother’s funeral,

      of which she informed Moog (and was approved for) prior to leaving. During the

      funeral that Lafferty knew about, Lafferty demanded that the plaintiff attend this

      ZOOM meeting “or she would be closing the investigation”. Ms. Green replied that,

      again, she was at a family funeral and she could not meet on ZOOM but did not want

      the matter closed, and asked Lafferty to ask any questions of Green about the incident

      of which Lafferty was concerned and Green would answer them. Lafferty refused to

      provide any questions to Ms. Green, and, upon information and belief, Moog, again

      made no investigation into those allegations and complaints.




                                       28
         Case 1:21-cv-00069-MOC-WCM Document 14 Filed 05/25/21 Page 28 of 38
62.         Despite the repeated complaints of misogyny, unfair and unequal treatment,

      harassment and discrimination as described herein, Moog intentionally refused or

      negligently failed to sufficiently investigate the allegations and/or failed to take

      prompt and appropriate remedial action to prevent or correct further discrimination

      and mental anguish to the plaintiff.

63.         Green suffered severe emotional distress as a result of the negligent and

      intentional acts described above and the ongoing discrimination, harassment, and

      retaliation that she endured while employed by Moog. As a result of Moog’s negligent

      and intentional acts described herein, Ms. Green suffered loss of sleep, anxiety, panic

      attacks, depression, and Post Traumatic Stress Disorder symptoms. The Plaintiff

      began mental health therapy as a result of the acts described herein and was

      prescribed medication to treat the symptoms and conditions.

       Defendant’s Purported Reasons for Ms. Green’s Termination are Pretext
                                for Discrimination

64.         Moog’s decision to terminate plaintiff’s employment was made on the basis of

      her gender. In the alternative, the Defendant fired Green in retaliation for asserting

      her constitutional right to be free from non-discrimination in the workplace.

65.         The Defendant’s stated reason for termination on April 23rd, 2020 was that Ms.

      Green’s “position was dissolved”. Upon information and belief, this statement was

      false and was a pretext for the actual reason for firing the Plaintiff.

66.         Upon information and belief, Stryffeler intended to give the Sales Operations

      Manager position to Brandon.




                                        29
          Case 1:21-cv-00069-MOC-WCM Document 14 Filed 05/25/21 Page 29 of 38
67.         Upon information and belief, Moog, in an effort to cover up their intent to fire

      the plaintiff, interviewed Ms. Green and downloaded all of her intimate knowledge

      about the Sales operations at Moog under the ruse of offering Green a role in the so-

      called “Sales Operations Department”. This intentional deception was intended to

      ensure that Moog was able to gather that information for whomever they hired, which

      they would lose when the fired the Plaintiff, and these actions would fulfill Moog’s

      discriminatory intent.

68.         The incidents and circumstances alleged herein illustrate the misogynistic and

      discriminatory culture in the Sales Department and in the hiring practices at Moog,

      which was allowed to continue, despite proper notice to the Defendant.

69.         In the period after her termination and up to August 1st, Green made multiple

      requests to management as to what to do with her remaining duties and tasks, Green

      was given no direction, and thus was forced to leave many “loose ends” when she left.

70.         The duties, tasks, projects and processes that Green created and performed

      prior to her termination were essential duties, tasks, projects and processes for the

      Company. Those duties, tasks, processes and projects continued to be essential and

      necessary functions at Moog after Green’s termination.

71.         Upon information and belief, shortly after the plaintiff’s last day of

      employment, the defendant hired an individual or individuals to resume the roles,

      duties and tasks that the plaintiff held and performed before she was fired.

72.         Upon information and belief, Moog fired Green on the basis of gender. In the

      alternative, upon information and belief, rather than her job being “dissolved”, Ms.




                                       30
         Case 1:21-cv-00069-MOC-WCM Document 14 Filed 05/25/21 Page 30 of 38
      Green was intentionally fired out of retaliation because she continued to assert her

      legal and constitutional right to be free from discrimination in the workplace, and

      reported valid claims of discrimination and unfair treatment in the Sales Department

      to the Defendant, as described herein.

                                 FIRST CAUSE OF ACTION
                      Discrimination on the Basis of Sex in Violation
                        of Title VII (42 U.S.C. U.S.C. 2000e, et. seq.)

73.         The Plaintiff realleges and incorporates by reference all allegations in the

      preceding paragraphs.

74.         Defendant violated Title VII, Sec. 703 (a)(1) by discriminating against Ms.

      Green in the terms, conditions and privileges of her employment because of her sex,

      and subjecting her to disparate treatment in the workplace.

75.         Defendant violated Title VII, Sec. 703 (a)(1) by subjecting Ms. Green to

      disparate treatment based on her sex, treating her differently than the males in her

      department, and ultimately terminating her employment because of her sex.

76.         Defendant violated Title VII, Sec. 703 (a)(2) by intentionally limiting Ms.

      Green’s employment opportunities and by ultimately firing her, as described herein,

      based on her sex.

77.         Moog’s actions amount to willful or wanton negligence or recklessness and/or

      evidence malice an intentional disregard for Plaintiff’s statutorily-protected rights.

78.         Plaintiff was damaged as a result of these violations. The Plaintiff is entitled

      to damages as a result of the Defendant’s unlawful acts, including, but not limited to,

      past and future lost wages and benefits, damages to compensate her for past and




                                       31
         Case 1:21-cv-00069-MOC-WCM Document 14 Filed 05/25/21 Page 31 of 38
      future emotional distress, punitive damages, reasonable attorneys’ fees and costs of

      this action, and pre-judgment interest.

                              SECOND CAUSE OF ACTION
                       Violations of Title VII. 42 U.S.C. § 2000e-3(a)
              Retaliation Against Green for Engaging in Protected Activity

79.         The plaintiff re-alleges and incorporates by reference the allegations set forth

      in the preceding paragraphs.

80.         The Plaintiff engaged in protected activity when she complained about the

      discrimination, misogyny, disparate and unequal treatment, and harassment based

      on gender, as described herein.

81.         In retaliation for Ms. Green’ continued complaints of unequal treatment and

      discrimination in the workplace and in the application of Moog’s written Company

      policy, the Defendant terminated her employment.

82.         There was a causal connection between Ms. Green’s multiple complaints and

      the materially adverse actions taken against Ms. Green by Moog.

83.         The retaliation endured by Ms. Green would dissuade a reasonable employee

      from making complaints of discrimination and harassment.

84.         Moog retaliated against the plaintiff for engaging in protected activity in

      violation of Section 704(a) of Title VII, 42 U.S.C. § 2000e-3(a).

85.         The plaintiff was damaged as a result of these actions, as she was fired. The

      plaintiff also suffered severe emotional distress as a result of the intentional acts

      described herein. The Plaintiff is entitled to damages as a result of the Defendant’s

      unlawful acts, including, but not limited to, past and future lost wages and benefits,




                                        32
          Case 1:21-cv-00069-MOC-WCM Document 14 Filed 05/25/21 Page 32 of 38
      damages to compensate her for past and future emotional distress, punitive damages,

      reasonable attorneys’ fees and costs of this action, and pre-judgment interest.

                                THIRD CAUSE OF ACTION
                              Common Law Breach of Contract

86.         The Plaintiff realleges and incorporates by reference all allegations in the

      preceding paragraphs.

87.         The parties entered into an agreement on April 23, 2020, after Ms. Green was

      fired, in which the Defendant offered a payment of $6,538.48 if Ms. Green would

      remain employed from that date until August 1st, 2020. If Green chose not to remain

      working at Moog after being informed that she was fired, she would not be entitled

      to receive the promised amount.

88.         After Green successfully completed of the employment period mentioned

      above, the defendant refused to pay the plaintiff the promised two-months’ severance.

89.         As a result, the plaintiff has suffered damages in the amount of $6,538.48, and

      is entitled to be compensated in that amount, plus interest from the date of breach,

      August 1st, 2020.

                                FOURTH CAUSE OF ACTION
                          Negligent Infliction of Emotional Distress

90.         The Plaintiff realleges and incorporates by reference all allegations in the

      preceding paragraphs.

91.         Moog failed to properly train Lafferty, Stryffeler, Valente, and others in the

      areas of Human Resources, which allowed the discrimination, unfair treatment and




                                       33
         Case 1:21-cv-00069-MOC-WCM Document 14 Filed 05/25/21 Page 33 of 38
      physical intimidation described herein to continue, which resulted in damage to the

      plaintiff.

92.          Additionally, following the incident described in paragraph 33, above, Moog

      negligently failed to remedy the dangerous situation by failing to create a safe place

      for Plaintiff by: failing to move or remove Brandon from Plaintiff’s immediate

      physical area, and allowing Brandon to sit directly over Plaintiff’s shoulder, four feet

      away, for a period of at least six months, knowing that Brandon “always carries a

      knife5”.

93.          The Defendant’s failure to remedy the misogynistic and discriminatory

      environment and disparate treatment in the Sales Department at Moog proximately

      caused the Plaintiff severe emotional distress.

94.          As a proximate result, Ms. Green was subject to and endured continued

      harassment and physical intimidation that caused the plaintiff severe emotional

      distress as described herein, including but not limited to: anxiety, depression, PTSD

      symptoms, therapy, and medication for these symptoms.

95.          It was reasonably foreseeable that, if allowed to remain in close proximity in

      the workplace, Brandon’s conduct and demeanor would likely cause the plaintiff

      severe emotional distress, which it did.

96.          It was reasonably foreseeable that, if the discrimination, disparate and unfair

      treatment was not remedied, the culture and practices of the Sales Department at

      Moog would cause the plaintiff severe emotional distress, which it did.


      5This was common knowledge in the Sales Department. Brandon had announced on several
      occasions that he “always carried a knife”.


                                        34
          Case 1:21-cv-00069-MOC-WCM Document 14 Filed 05/25/21 Page 34 of 38
97.         As a result, the plaintiff seeks damages in excess of $75,000.00.

                                  FIFTH CAUSE OF ACTION
                                     Wrongful Discharge

98.         The Plaintiff, realleges and incorporates by reference all allegations in the

      preceding paragraphs.

99.         As described herein, Moog wrongfully discharged the plaintiff for an unlawful

      reason and/or a reason that contravenes public policy, such as, inter alia, those public

      policies recited in the Title VII of the Civil Rights Act of 1964 (“Title VII”), as

      amended, 42 U.S.C. § 2000e, et seq., and the North Carolina Equal Employment

      Practices Act, 49A N.C.G.S. 143-422, et al.

100.        Moog’s termination of the plaintiff’s job was intended to end the complaints of

      discrimination and misogyny reported by the plaintiff, and to protect the individual(s)

      who engaged in the misogynistic, unfair and discriminatory actions described herein.

101.        As a result of the Defendants wrongful acts, the plaintiff was damaged in an

      amount exceeding $75,000.00, to be proven at trial.



                                    PRAYER FOR RELIEF

            WHEREFORE, Plaintiff respectfully requests the following relief from this

      Honorable Court:

A.          An Order Declaring that the acts, practices, and omissions complained of

      herein are unlawful and violate: Title VII of the Civil Rights Act of 1964, and North

      Carolina public policy,




                                       35
         Case 1:21-cv-00069-MOC-WCM Document 14 Filed 05/25/21 Page 35 of 38
B.          An Order enjoining and permanently restraining the Defendant from engaging

     in the statutory violations herein, and directing that Defendant take such affirmative

     action as is necessary to ensure that the causes and effects of its unlawful practice

     are eliminated,

C.          An Order awarding Plaintiff back-pay, front-pay, compensatory damages, and

     punitive damages in the amount of $100.000.00, for damages suffered by plaintiff as

     a result of the discrimination, retaliation, and intentional and/or negligent violations

     of Title VII of The Civil Rights Act, Section 703 (a)(1), 703 (b), et al.,

D.          An Order awarding Plaintiff consequential damages incurred as a proximate

     result of the breach of contract for employment, in the amount of $6,538.48 plus

     interest from the date of breach, August 1st, 2020,

E.          An Order awarding the Plaintiff Compensatory Damages in an amount

     representing back-pay from the date of August 1st, 2020, front-pay, benefits and

     compensation for emotional distress caused by the wrongful discharge and violations

     of the various statutes,

F.          An Order directing Defendant to pay compensatory damages that resulted

     from the Negligent Infliction of Emotional Distress and resulting mental anguish,

G.          An Order directing the Defendant to pay Plaintiff’s reasonable attorney’s fees

     and costs, pursuant to the applicable statutes,

H.          That the costs of this action be taxed against the Defendants,

I.          A jury trial on issues of triable fact,

J.          Such other and further relief as the Court shall deem just and proper.




                                       36
         Case 1:21-cv-00069-MOC-WCM Document 14 Filed 05/25/21 Page 36 of 38
Submitted by and through Plaintiff’s attorney, this is the 25th day of May, 2021.



                                       By: s/ Sean D. Soboleski
                                       Sean D. Soboleski
                                       N.C. State Bar No.: 27620
                                       Attorney for Plaintiff, Hannah R. Green
                                       The Law Office of Sean D. Soboleski
                                       33 Coxe Avenue, # 1944
                                       Asheville, North Carolina 28802
                                       Telephone: (828) 515-1545
                                       Email: sean@consumerprotection.legal




                                 37
   Case 1:21-cv-00069-MOC-WCM Document 14 Filed 05/25/21 Page 37 of 38
Case 1:21-cv-00069-MOC-WCM Document 14 Filed 05/25/21 Page 38 of 38
